Title: To Thomas Jefferson from Craven Peyton, 14 February 1821
From: Peyton, Craven
To: Jefferson, Thomas


Dear Sir
Monteagle
Feby 14th 1821.
My Necessity is such as to compel me now to call on You, for the Amt between us about  $1350—, this I do, with great reluctance fearing it may not be entirely convenient to you, to spare that amt. at this time, owing I suppose to my misfortune, I was not called on at Christmas. As was expected, but the call is made now, & under such circumstances. as to compell me to advance the Money—in a very short time, or forfeit my word & Credit. which I hold more dear then life, Your Draft. on Bernard Peyton at Sixty days woud answer every purpose, & I will know with what pleasure it woud be receavd by him.with the greatest Respect & EsteemC. PeytonD1817.Feb.7.loan1500.Int. to Oct. 26. 1820. 3. 4. 261. daysDc334.361818.Dec.1283. ℔ pork @ 8.50 = 109.051834.361820Apr.15.a sow sold by E. B.5.Oct.26.order on B. Peyton500.614.051220.311821.Mar.10.Int. to Mar. 10. 21. 4 mo-12 d26.851247.16700.547.161817. Mar. 18–29. 4046 ℔ fodder @ 6/ = 40.46 ?